DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to amendment filed 10/06/2021.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The following is a statement of reasons for the indication of allowable subject matter:  the prior art references fail to teach or render obvious the limitation of independent claims.  The applicant has claimed a rendering images of an accident for insurance claim request. 
Independent claim 1 is directed toward a method rendering images on a mobile device with overlays of a semi-translucent overlay the captured image of the damaged vehicle.  
Independent claim 8 is directed toward an apparatus to render images on a mobile device with overlays of a semi-translucent overlay the captured image of the damaged vehicle.  
Independent claim 15 is directed toward a system to render images on a mobile device with overlays of a semi-translucent overlay the captured image of the damaged vehicle.  
The following prior art references have been deemed most relevant to the allowed claim(s).
The closest prior art US Pub No. 2015/0106133 A1 by Smith (Smith) which discloses capturing an image of damaged vehicle in response to questions with pictures of a 
NPL article “Jaguar Land Rover Files United States Patent Application for Computing Apparatus and Method” by New Delhi (Delhi) which discloses a capture image and display means for a portion of a vehicle where an overlay is superimposed on the image allowing the user to manipulate vehicle overlay to obtain correspondence between the overlay and a portion of the vehicle.  
Claims 1-6, 8-18 and 21-23 are allowed because Smith and Delhi references as discussed above as the closest prior art reference of record fails teach or render obvious a method/system/apparatus for rendering images on a mobile device with overlays of an semi-translucent overlay the captured image of the damaged vehicle on the mobile device screen.  While Smith and Delhi clearly renders images with overlays on the captured image the overlays manipulations are not implemented by the mobile device.  
Any comments considered necessary by applicant MUST be submitted no late than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent No. 10,783,585 B1 by Banerjee et al; 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571)272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARY M GREGG/Examiner, Art Unit 3697